United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.K., Appellant
and
DEPARTMENT OF THE ARMY, DEFENSE
LANGUAGE INSTITUTE, Monterey, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-859
Issued: October 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated July 1 and October 31, 2008, denying her claim
for a knee injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the issue in this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
left arm injury.
FACTUAL HISTORY
On May 13, 2008 appellant, then a 47-year-old assistant professor, filed a traumatic
injury claim alleging that her knee went out right after a physical therapy session, which she was
attending due to an April 9, 2008 work injury, when she fell on a concrete step and fractured her
left arm. She sustained multiple fractures to her left arm and elbow.

The Office requested additional factual and medical evidence by letter dated
May 14, 2008. It allowed 30 days for a response. In a report dated April 22, 2008,
Dr. Christopher M. Meckel, a Board-certified orthopedic surgeon, stated that because of
appellant’s weak knee she missed a step and fell down on her arm. He diagnosed fracture of the
radial head, fracture of the ulnar shaft, joint pain in the lower leg and shin splints. In a form
report dated April 25, 2008, Dr. Meckel stated that appellant had a previous knee injury, that her
knee collapsed and she injured her arm sustaining a left proximal ulna fracture. He indicated
with a checkmark “yes” that her condition was due to her previous workers’ compensation knee
injury. Dr. Meckel noted that appellant underwent surgery for her left arm condition. Appellant
requested compensation from May 25 to July 15, 2008.
On April 12, 2008 Dr. Meckel stated that appellant fell onto her left upper extremity and
diagnosed a displaced comminuted proximal ulnar fracture and a highly comminuted radial head
fracture. He performed an open reduction and internal fixation of the left proximal ulna fracture
and left radial head replacement on April 12, 2009 and completed a discharge note on
April 27, 2008. On June 5, 2008 Dr. Meckel found that appellant should continue modified
work.
By decision dated July 1, 2008, the Office denied appellant’s claim finding that she had
not submitted the necessary factual evidence to meet her burden of proof. It stated that she had
an accepted claim for right knee contusion and that she was authorized to receive physical
therapy for this condition; however, as she was not at work when she sustained her left elbow
injury it did not accept that her injury was causally related to factors of federal employment.
Appellant requested reconsideration on July 29, 2008 and explained that she sustained an
accepted right knee injury on March 12, 2008 and received physical therapy for this condition.
She stated that her physician, Dr. John Bennetts, released her to return to work duties on April 3,
2008 with a knee brace and prescription for physical therapy. Appellant stated on April 9, 2008
that she was returning home after physical therapy for her knee and felt some pain and weakness
in her knee, stopped to rest at a friend’s house and then stepped up on a step with her right foot
when her knee collapsed and she fell and hit her left arm on the cement driveway. She submitted
a witness statement from her friend, Yousra El Machtoub, describing the events of April 9, 2008.
On July 7, 2008 Dr. Meckel described appellant’s continued elbow pain. Appellant also
resubmitted a copy of the April 12, 2008 operative report, the April 25, 2008 form report and the
June 5, 2008 treatment note. Dr. Gary J. Chang, a physician Board-certified in pain
management, examined appellant on September 23, 2008 and diagnosed complex regional pain
syndrome.
By decision dated October 31, 2008, the Office reviewed appellant’s claim on the merits
and denied modification of its July 1, 2008 decision.
LEGAL PRECEDENT
It is an accepted principle of workers’ compensation law that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an

2

independent intervening cause, which is attributable to the employee’s own intentional conduct.1
In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, then a subsequent injury, whether an aggravation of the original
injury or a new and distinct injury, is compensable if it is the direct and natural result of a
compensable primary injury.2
A claimant bears the burden of proof to establish her claim for a consequential injury. As
part of this burden, a claimant must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship.3 Causal relationship is a
medical question that can generally be resolved only by rationalized medical opinion evidence.4
Rationalized medical evidence, is evidence which relates a work incident, work injury or factors
of employment to a claimant’s condition, with stated reasons of a physician.5 The opinion of the
physician must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship of the diagnosed condition and the specific
employment injury.6
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant filed a claim for a traumatic injury attributing her left arm fractures to the
collapse of her right knee following physical therapy. The Office noted that she has an accepted
right knee injury and that physical therapy was authorized to treat this condition. However, it
failed to develop appellant’s left upper extremity claim as a possible consequential injury of the
accepted right knee injury. Appellant alleged that her left arm was injured when her right knee
collapsed. She has submitted medical documentation with a consistent history of injury and
opinion that this was the mechanism of injury. The Office has not adjudicated this aspect of her
claim, finding only as the injury was not on the employing establishment premises it was not
sustained in the performance of duty. This finding is not in accordance with Board precedent
regarding consideration of consequential injuries, as noted above. On remand, the Office should
combine appellant’s claims for right knee and left arm injuries, prepare a statement of accepted
facts and refer appellant for examination by an appropriate physician to determine whether she
sustained her left arm injuries as a consequence of her accepted right knee condition. After this
and such other development as the Office deems necessary, the Office should issue an
appropriate decision.

1

Albert F. Ranieri, 55 ECAB 598, 602 (2004); A. Larson, The Law of Workers’ Compensation § 10.01 (2000).

2

Charles W. Downey, 54 ECAB 421-23 (2003).

3

Id.

4

Steven S. Saleh, 55 ECAB 169, 172 (2003).

5

Supra note 2.

6

Id.

3

CONCLUSION
The Board finds that this case requires further development of the factual and medical
evidence and evaluation by the Office for a possible consequential injury as is consistent with the
information submitted by appellant on her claim form and to her physician.
ORDER
IT IS HEREBY ORDERED THAT the October 31 and July 1, 2008 decisions are set
aside and remanded for further development consistent with this decision of the Board.
Issued: October 20, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

